Exhibit 10.6

Execution Original

POST-CLOSING AUDIT AGREEMENT

BY AND AMONG

NAUTILUS, INC.

AND

LAND AMERICA HEALTH & FITNESS CO., LTD.

MICHAEL C. BRUNO

YANG LIN QING

Dated as of October 17, 2007



--------------------------------------------------------------------------------

POST-CLOSING AUDIT AGREEMENT

THIS POST-CLOSING AUDIT AGREEMENT (hereinafter, “Agreement”), dated as of
October 17, 2007, is entered into by and among the following parties (each a
“Party” and collectively, the “Parties”):

1. NAUTILUS, INC., a Washington corporation (“Nautilus”);

2. LAND AMERICA HEALTH & FITNESS CO., LTD., a wholly foreign-owned limited
liability company duly organized and existing under the laws of the PRC
(“Seller”);

3. MICHAEL C. BRUNO (“Bruno” or a “Shareholder”), who together with his spouse,
Yang Lin Qing, are the indirect sole shareholders of Seller; and

4. YANG LIN QING (“Yang” or a “Shareholder”), who together with her spouse,
Michael C. Bruno, are the indirect sole shareholders of Seller.

PRELIMINARY STATEMENTS

1. The Parties have entered into that certain Asset Purchase Agreement, of even
date herewith (the “Land America Asset Purchase Agreement”), pursuant to which
Nautilus (Xiamen) Fitness Co., Ltd. (“Buyer”) an enterprise to be formed under
the laws of the People’s Republic of China, will purchase the Assets from
Seller.

2. This Agreement is the Post-Closing Audit Agreement referred to in the Land
America Asset Purchase Agreement.

3. Capitalized terms not otherwise defined herein shall have the meanings given
such terms in the Land America Asset Purchase Agreement.

NOW, THEREFORE, the Parties hereby agree as follows:

CHAPTER 1

GENERAL PROVISIONS

Article 1.1 Construction of Certain Terms and Phrases. Unless the context of
this Agreement otherwise requires, (i) words of any gender include each other
gender; (ii) words using the singular or plural number also include the plural
or singular number, respectively; (iii) the terms “hereof,” “herein,” “hereby”
and derivative or similar words refer to this entire Agreement; and (iv) the
terms “Article” or “Clause” refer to the specified Article or Clause of this
Agreement. Whenever this Agreement refers to a number of days, such number shall
refer to calendar days unless Business Days are specified.

Article 1.2 Exchange Rate. In determining the U.S. Dollar equivalent of an
amount in RMB or vice versa, the exchange rate used shall be the average of the
buy and sell exchange rates (or mid-rate) announced by the People’s Bank of
China for U.S. Dollars and RMB for the date on or as of which the determination
is made.

 

1



--------------------------------------------------------------------------------

Article 1.3 Additional Party. Promptly following its formation, Buyer shall be
made a party to this Agreement with the same rights and obligations as Nautilus.

CHAPTER 2

CLOSING AUDIT

Article 2.1 Closing Audit. Within sixty (60) calendar days after the Closing
Date, Deloitte Touche Tomatsu (“Deloitte”), or other independent auditors
approved by Nautilus, will complete an independent audit of Seller’s balance
sheet of the Business, as at the Closing Date, and Seller’s statement of income
of the Business for the period beginning January 1, 2007 and ending on the
Closing Date, together with a determination of the net book value of the After
Acquired Assets and the Disposed Assets (each as hereinafter defined) determined
in accordance with the provisions of Article 4 and U.S. GAAP (the “Audited
Closing Financial Statements”). The fees and expenses of such audit shall be
paid by Seller; provided, that Nautilus will reimburse Seller or cause Buyer to
reimburse Seller for the incremental audit fees as compared to the fees
associated with Seller’s previous statutory audit. Promptly after completion of
such audit Seller and Deloitte shall supply Nautilus with copies of the Audited
Closing Financial Statements and Deloitte’s opinion thereon (together with the
Audited Closing Financial Statements, the “Audit Report”) stating that the
Audited Closing Financial Statements have been prepared in accordance with U.S.
GAAP on a going concern basis consistently applied.

Article 2.2 Dispute Resolution. The Audited Closing Financial Statements shall
be deemed to be and shall be final, binding and conclusive on the Parties;
provided, that Nautilus may dispute any amount reflected on the Audited Closing
Financial Statements if Nautilus shall notify Seller in writing of the amount of
and describe each disputed item within twenty (20) calendar days of Nautilus’s
receipt of the Audit Report. In the event of such a dispute, Seller and Nautilus
shall attempt to reconcile their differences through friendly negotiations. If
Nautilus and Seller are unable to reach such a resolution within twenty
(20) calendar days of Seller’s receipt of written notice from Nautilus, Seller
and Nautilus shall submit the items in dispute for resolution to an independent
accounting firm of international reputation selected by Nautilus and not
unreasonably objected to by Seller, which shall within thirty (30) calendar days
after submission determine and report to the Parties upon such disputed items,
and such report shall be final, binding and conclusive on the Parties; provided,
that Seller may dispute any amount reflected on the said report by notifying
Nautilus in writing of the amount of and describe each disputed item within
twenty (20) calendar days of Seller’s receipt of the report. In such event,
Seller and Nautilus shall attempt to reconcile their differences through
friendly negotiations but, if the Parties are unable to resolve the dispute
within 10 days, the dispute will be submitted to binding arbitration as provided
in Section 6.7 herein. The fees and disbursements of the independent accounting
firm shall be paid equally by Seller and Nautilus, but any arbitration related
fees and expenses shall be paid by Seller. Payment of any amount payable by
Seller, Buyer or Nautilus, as the case may be, pursuant any provision of this
Agreement shall not be delayed as to undisputed amounts pending the resolution
of any or all disputes as provided in this Article 2.2. Amounts in dispute shall
be paid by Seller, Buyer or Nautilus, as the case may be, within five
(5) calendar days following such resolution.

 

2



--------------------------------------------------------------------------------

CHAPTER 3

INVENTORY PURCHASE; INVENTORY PURCHASE PRICE ADJUSTMENT

Article 3.1 Inventory Purchase. Immediately following Closing under the Land
America Asset Purchase Agreement, Nautilus shall cause Buyer to purchase from
Seller that portion of Seller’s Inventory not otherwise purchased pursuant to
the Land America Asset Purchase Agreement. The purchase price for such Inventory
(the “Inventory Purchase Price”), subject to adjustment as provided in this
Agreement, shall be the RMB equivalent of Four Million Five Hundred Thousand
U.S. Dollars (US$4,500,000) and shall be paid by wire transfer of such amount to
Seller no later than five (5) Business Days following Closing according to the
payment instructions delivered pursuant to the Land America Asset Purchase
Agreement. Seller acknowledges that the Purchase Price for the Assets under the
Land America Asset Purchase Agreement includes Five Hundred Thousand U.S.
Dollars (US$500,000) as the estimated value of the work in process inventory
included in Seller’s Inventory as of the Closing Date.

Article 3.2 Adjustment of Inventory Purchase Price. The amount of the Inventory
Purchase Price shall be adjusted upwards or downwards in respect of the value of
the Inventory (including the work in process Inventory purchased pursuant to the
Land America Asset Purchase Agreement) as reflected in the Audited Closing
Financial Statements (the “Final Inventory Value”) as follows:

(a) If the Final Inventory Value is greater than US$5,000,000 (FIVE MILLION U.S.
DOLLARS), the Purchase Price shall be increased by an amount equal to the
difference between the Final Inventory Value and US$5,000,000; and

(b) If the Final Inventory Value is less than US$5,000,000 (FIVE MILLION U.S.
DOLLARS), the Purchase Price shall be decreased by an amount equal to the
difference between US$5,000,000 and the Final Inventory Value.

Article 3.3 Adjustment of Final Inventory Value. The Final Inventory Value shall
be determined on a net basis by deducting the amount of any reserve for obsolete
(but not slow moving) inventory, samples or nonsaleable inventory determined in
accordance with GAAP and included in the Audited Closing Financial Statements;
provided, that the Final Inventory Value shall include without reduction the
value of (i) all finished goods manufactured by Seller pursuant to purchase
orders submitted by Nautilus and not cancelled or modified in accordance with
the terms thereof, (ii) all work-in-process, and (iii) all parts, components and
raw materials purchased by Seller at the request of Nautilus in accordance with
Article 3.4 below.

Article 3.4 Transitional Purchases of Parts, Components and Raw Materials.
Commencing on the date of this Agreement, and subject to the obligation of
Nautilus and/or Buyer to purchase such Inventory as set forth herein, Seller
agrees to place orders for such parts, components and raw materials as are
reasonably projected for use by Buyer in manufacturing products for the Business
following the Closing Date; provided, that any purchase order of US$50,000 or
greater for such parts, components or raw materials shall be approved in advance
by Nautilus. Any such parts, components and raw materials shall be purchased by
Buyer at Closing or, if later, upon arrival at Seller’s Xiamen manufacturing
facility.

 

3



--------------------------------------------------------------------------------

Article 3.5 VAT Invoices and Payment of VAT. On the date of the sale of
Inventory pursuant to Article 3.1 hereto, Seller shall deliver to Buyer duly
executed VAT invoices for the Inventory purchased pursuant to this Agreement.
Nautilus hereby acknowledges and agrees that Buyer shall be responsible for
payment of all VAT on the Inventory purchased pursuant to this Agreement and the
Land America Asset Purchase Agreement.

CHAPTER 4

FIXED ASSETS VALUE ADJUSTING PAYMENT

Article 4.1 Fixed Assets Value Adjusting Payment. An adjusting payment in
respect of the net book value of fixed assets acquired by Seller after
December 31, 2006 and included in the Assets acquired by Buyer at Closing as
reflected in the Audited Closing Financial Statements (the “After Acquired
Assets”) and the net book value of fixed assets disposed of by Seller after
December 31, 2006 but prior to Closing (the “Disposed Assets”) shall be
determined as follows:

(a) If the net book value of the After Acquired Assets is greater than the net
book value of the Disposed Assets, Nautilus or Buyer shall pay Seller an amount
equal to the difference between the net book value of the After Acquired Assets
and the net book value of the Disposed Assets; and

(b) If the net book value of the After Acquired Assets is less than the net book
value of the Disposed Assets, Seller shall pay Nautilus an amount equal to the
difference between the net book value of the Disposed Assets and the net book
value of the After Acquired Assets.

Article 4.2 Determination of Value of Fixed Assets. For purposes of Article 4.1,
(1) the net book value of the After Acquired Assets and the net book value of
the Disposed Assets shall be determined in accordance with U.S. GAAP and net of
depreciation calculated in a manner consistent with Seller’s 2007 practices for
similar assets; (2) fixed assets, for purposes of determining this adjusting
payment, shall include only those assets with an original acquisition cost
greater than US$12,500 (TWELVE THOUSAND FIVE HUNDRED U.S. DOLLARS); and
(3) fixed assets acquired after December 31, 2006 with an original acquisition
cost greater than US$30,000 (THIRTY THOUSAND U.S. DOLLARS) shall not be included
in the calculation and shall be retained by Seller and not acquired by Buyer,
unless Nautilus shall have given advance written approval of the acquisition of
such assets or waived such prior approval at Closing.

CHAPTER 5

NET PAYMENT OF INVENTORY PRICE ADJUSTMENT AND FIXED ASSETS

VALUE ADJUSTING PAYMENT

Article 5.1 The payments to be delivered pursuant to Article 3.2 and Chapter 4
above shall be paid on a net basis and, except as provided in Article 2.2, shall
be delivered to the Party to whom a net payment is due not later than twenty
(20) calendar days after the Audit Report is delivered to Nautilus and Seller.

 

4



--------------------------------------------------------------------------------

CHAPTER 6

OTHER PROVISIONS

Article 6.1 Passage of Title and Risk of Loss. Title and risk of loss with
respect to the Inventory to be transferred hereunder shall not pass to Buyer
until payment is made to Seller in accordance with the terms of this Agreement.

Article 6.2 Waiver, Discharge, etc. This Agreement may not be released,
discharged, abandoned, changed or modified in any manner, except by an
instrument in writing signed on behalf of each of the Parties hereto by their
duly authorized representatives. The failure of any Party hereto to enforce at
any time any of the provisions of this Agreement shall in no way be construed to
be a waiver of any such provision, nor in any way to affect the validity of this
Agreement or any part thereof or the right of any party thereafter to enforce
each and every such provision. No waiver of any breach of this Agreement shall
be held to be a waiver of any other or subsequent breach.

Article 6.3 Notices. Any notice or other communication required or permitted
hereunder shall be given in writing and shall be addressed to the relevant Party
at the address set forth below or at such other address as such Party may
designate by ten Business Days’ advance written notice to the other Parties. Any
notice addressed to the relevant Party shall be deemed to have been delivered:
(a) if delivered by hand when delivered, (b) if sent by pre-paid United States
registered mail, on the fifth (5th) Business Day after the date of posting,
(c) if given or made by facsimile, on the following Business Day after the
transmission is sent (as long as the sender has a confirmation report specifying
the facsimile number of the recipient, the number of pages sent and the date of
the transmission) and, (d) if given or made by electronic mail, on the following
Business Day after the electronic mail is sent (as long as the sender has
confirmation records confirming delivery by the sender and receipt by the
recipient of the electronic mail).

Notices and communications shall be delivered as follows:

 

To    Nautilus at:

  

Nautilus, Inc

16400 SE Nautilus Drive

Vancouver, Washington 98683 U.S.A.

  

Attn: Wayne M. Bolio,

Chief Administrative Officer and Senior Vice President, Law

   Facsimile: 1 (360) 859-5915    E-mail: wbolio@nautilus.com with a copy to:   

Garvey Schubert Barer

1191 Second Avenue, 18th Floor

Seattle, Washington 98101 U.S.A.

  

Attn: Bruce A. Robertson, Esquire

Facsimile: 1 (206) 464-0125

E-mail: brobertson@gsblaw.com

 

5



--------------------------------------------------------------------------------

To Seller at:

  

Land America Health & Fitness Co., Ltd.

  

25 North 2nd Road, Xiamen, Xinglin

  

Jimei District

Xiamen, China 361022

Attn: Michael C. Bruno

  

Facsimile: 011 86 592-621-8275

with a copy to:

  

Reed Brown

2484 Willow Hills Drive

Sandy, Utah 84093

  

Facsimile: 1 (801) 943-1530

E-mail: reed.crb@gmail.com

To Bruno at:

  

Michael C. Bruno

#7 South Guangxing Road

  

Xinglin District

  

Xiamen, PRC 361022

  

Telephone: 011 86 1390 602-5490

  

E-mail: bruno@laxiamen.com

To Yang at:

  

Yang Lin Qing

#7 South Guangxing Road

  

Xinglin District

  

Xiamen, PRC 361022

  

Telephone: 011 86 1390 602-5490

  

E-mail: bruno@laxiamen.com

Article 6.4 Public Announcements. No Party shall issue any press release or
public announcement in connection with this Agreement or the transactions
contemplated hereby without the prior written approval of the other Parties
hereto.

Article 6.5 Expenses. Whether the transactions contemplated by this Agreement
are consummated or fail to be consummated for any reason whatsoever, each Party
shall pay its own expenses and the fees and disbursements of its counsel,
accountants and other experts.

Article 6.6 Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Washington, U.S.A., without regard to
its conflict of laws principles.

Article 6.7 Arbitration.

(a)Except as provided in Article 2.2, all disputes arising in connection with or
relating to this Agreement shall be finally settled by binding arbitration
administered by the American Arbitration Association in accordance with its
International Arbitration Rules. The tribunal shall be composed of a sole
arbitrator. The arbitration shall be conducted in the English language at San
Francisco under the U.S. Federal Arbitration Act.

 

6



--------------------------------------------------------------------------------

(b) Any arbitral award rendered shall be final, binding and non-appealable and
may be entered and enforced as a judgment with any court having jurisdiction.

(c) To the extent this Article is deemed to be a separate agreement independent
from this Agreement, Article 6.6 concerning governing law and Article 6.3
concerning notices are incorporated herein by reference.

(d) Any Party may, without inconsistency with this agreement to arbitrate, seek
from a court any provisional remedy that may be necessary to preserve its
rights, to protect intellectual property or to prevent the disposal of assets at
any time before, during or after the arbitration proceedings.

Article 6.8 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties and the successors or assigns of the
Parties, provided that the rights of Seller herein may not be assigned and the
rights of Nautilus may only be assigned (without Seller’s and Shareholders’
consent) to an Affiliate of Nautilus (as long as Nautilus shall remain liable
hereunder).

Article 6.9 Language; Schedules; Headings; Counterparts. This Agreement is
written only in the English language. The headings used in this Agreement are
for convenience only and shall not be used in the interpretation of any
provision of this Agreement or affect any right or obligation under this
Agreement. This Agreement may be executed in any number of counterparts and by
different Parties in separate counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute but
one and the same agreement.

Article 6.10 Joint and Several Obligations. The liability of Seller and each
Shareholder hereunder shall be joint and several with Seller and with the
Shareholders. Where in this Agreement provision is made for any action to be
taken or not taken by Seller, the Shareholders jointly and severally undertake
to cause Seller to take or not take such action, as the case may be.

[remainder of this page intentionally left blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

NAUTILUS NAUTILUS, INC. By:     Signature   Print Name:     Title:     SELLER
LAND AMERICA HEALTH & FITNESS CO., LTD. By:     Signature   Print Name:    
Title:    

BRUNO (a Shareholder) By:       Michael C. Bruno YANG (a Shareholder) By:      
YANG LIN QING

 

8